Name: 2004/98/EC: Commission Decision of 29 January 2004 repealing Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) (notified under document number C(2004) 128)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  international trade;  agricultural policy;  Africa
 Date Published: 2004-02-03

 Avis juridique important|32004D00982004/98/EC: Commission Decision of 29 January 2004 repealing Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania (Text with EEA relevance) (notified under document number C(2004) 128) Official Journal L 029 , 03/02/2004 P. 0016 - 0016Commission Decisionof 29 January 2004repealing Decision 96/293/EC concerning certain protective measures with regard to fishery products originating in Mauritania(notified under document number C(2004) 128)(Text with EEA relevance)(2004/98/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 96/293/EC of 30 April 1996 concerning certain protective measures with regard to fishery products originating in Mauritania(2) suspends the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Mauritania.(2) Commission Decision 97/20/EC of 17 December 1996 establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(3) has superseded Decision 96/293/EC which has therefore become obsolete and should be repealed.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 96/293/EC is repealed.Article 2This Decision shall apply from 6 February 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 29 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 111, 4.5.1996, p. 22. Decision as amended by Decision 96/426/EC (OJ L 175, 13.7.1996, p. 33).(3) OJ L 6, 10.1.1997, p. 46. Decision as last amended by Decision 2002/469/EC (OJ L 163, 21.6.2002, p. 16).